IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 23, 2009
                                     No. 09-30207
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EARNEST MCCRAY, JR., also known as Ernest McCray,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 5:06-CR-50126-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Earnest McCray, Jr., appeals his conditional guilty-plea conviction for
possession with intent to distribute more than 50 grams of cocaine base and
possession of a short-barreled shotgun during and in relation to a drug
trafficking crime. McCray argues that the district court erred when it denied his
motion to suppress because the affidavit supporting the warrant that enabled
the collection of inculpatory evidence and the effectuation of his arrest was a
“bare bones” affidavit. He contends that the issuing judge was not presented

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30207

with sufficient information to make a probable cause determination because the
affidavit contains conclusory and uncorroborated assertions made by a
confidential informant of dubious reliability. He argues that the insufficiencies
of the allegations in the warrant affidavit render inapplicable the good-faith
exception to the exclusionary rule.
      In reviewing a district court’s denial of a motion to suppress, this court
first determines whether the evidence at issue was obtained by law enforcement
officials acting in “objectively reasonable good-faith reliance upon a search
warrant.” United States v. Shugart, 117 F.3d 838, 843 (5th Cir. 1997). We
review the district court’s factual findings for clear error and its legal
conclusions de novo. United States v. Jacquinot, 258 F.3d 423, 427 (5th Cir.
2001). If the good-faith exception applies, our inquiry ends, and the district
court’s judgment must be affirmed. United States v. Froman, 355 F.3d 882, 888
(5th Cir. 2004). However, if the exception does not apply, we must determine
whether there was a substantial basis for finding probable cause. Id. An officer’s
reliance on a warrant is not objectively reasonable and therefore not entitled to
the good-faith exception to the exclusionary rule if the underlying affidavit is
“bare bones,” i.e., so lacking in indicia of probable cause as to render official
belief in its existence entirely unreasonable. See United States v. Mays, 466 F.3d
335, 342 (5th Cir. 2006).
      If an affidavit is based on information supplied by a confidential
informant, this court examines the informant’s veracity and basis of knowledge
to determine if his information is credible under the “totality of the
circumstances.” See id.; United States v. McKnight, 953 F.2d 898, 904-05 (5th
Cir. 1992).   Detective Murphy’s assertion that the informant had provided
information in the past that proved to be true, reliable, and correct sufficiently
established the informant’s veracity. See McKnight, 953 F.2d at 904-05; see also
Christian v. McKaskle, 731 F.2d 1196, 1200 (5th Cir. 1984). Moreover, Detective
Murphy’s averments that the informant personally observed cocaine at McCray’s

                                        2
                                  No. 09-30207

residence 48 hours before the execution of the affidavit and that the informant
had prior experience with the packaging and distribution of narcotics established
that the informant had a sufficient basis of knowledge. See Mack v. City of
Abilene, 461 F.3d 547, 551 (5th Cir. 2006). The affidavit further stated that the
disclosures made by the confidential informant were consistent with information
that Detective Murphy had received from other sources concerning unlawful
drug activity at McCray’s home.
      Thus, the information contained in the affidavit was sufficient to support
a good-faith conclusion by an objectively reasonable officer that the affidavit on
which the warrant was based was adequate to establish probable cause. See
United States v. Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992). Accordingly, the
district court did not err when it denied McCray’s motion to suppress the
evidence.
      AFFIRMED.




                                        3